At a Court of Vice Admiralty held at Newport in the Colony of Rhode Island on Tuesday the Eleventh Day of August A. D. 1747.
Present the Honble Wm Stengthfield Esqr Dep: Judge.
Court opened. The Petition of Nath1 Sweeting with the Citation was read in Court.
and his Honr the Dep: Judge gave his Decree at which time the within Obligation was given in Court
and the Court was adjourned untill further notice
Colony of Rhode Island etc. Whereas Captain Nathaniel Sweeting by his Petition sets forth in behalf of himself his Owners and Company that a part of the goods (?) taken on Board the Settee S* John Baptist Condemned in this Court as Prize consisting of Sugars are detained by the Collector of his Majestys Customs on acc1 of Certain Duty’s, and as it is the practice of the neighbouring Governments that the Captors give sufficient Security to pay the Sd Duty on all such Sugars so imported that is consumed in the said Goverments, I therefore order that the said Nath11 Sweeting Enact with two good and sufficient Sureties to pay the said Duty of five Shillings Sterling per Hundred on all the sugars Condemned as Prize in my Decree mentioned in said Petition, which shall be Sold and consumed in this Colony, or so much thereof as shall not be consumed to be exported within nine months which being accomplished, I do order and adjudge that the same be delivered to the petitioner in order to be divided pursuant to my former Decree the Petitioner paying Cost.
Wm Strengthfield
Newport August 1 ith 1747.